  Case 1:21-cv-04500-BMC Document 1 Filed 08/10/21 Page 1 of 11 PageID #: 1




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK

 Oleg Amelko, individually and on behalf of all others
 similarly situated;                                                   Civil Action No: 1:21-cv-4500
                                          Plaintiff,
                                                                       CLASS ACTION COMPLAINT

                                                                       DEMAND FOR JURY TRIAL




        -v.-
 Pressler, Felt & Warshaw, LLP,
 Midland Credit Management, Inc.

                                       Defendant(s).


Plaintiff Oleg Amelko (“Plaintiff”) brings this Class Action Complaint by and through his attorneys,

Horowitz Law, PLLC, against Defendants Pressler, Felt & Warshaw, LLP (“Pressler”) and Midland

Credit Management, Inc. (“MCM”), individually and on behalf of a class of all others similarly

situated, pursuant to Rule 23 of the Federal Rules of Civil Procedure, based upon information and

belief of Plaintiff’s counsel, except for allegations specifically pertaining to Plaintiff, which are

based upon Plaintiff's personal knowledge.

                      INTRODUCTION/PRELIMINARY STATEMENT

       1.      Congress enacted the Fair Debt Collection Practices Act (“the FDCPA”) in 1977 in

   response to the "abundant evidence of the use of abusive, deceptive, and unfair debt collection

   practices by many debt collectors." 15 U.S.C. §1692(a). At that time, Congress was concerned

   that "abusive debt collection practices contribute to the number of personal bankruptcies, to

   material instability, to the loss of jobs, and to invasions of individual privacy." Id. Congress

   concluded that "existing laws…[we]re inadequate to protect consumers," and that "'the effective


                                                 1
Case 1:21-cv-04500-BMC Document 1 Filed 08/10/21 Page 2 of 11 PageID #: 2




collection of debts" does not require "misrepresentation or other abusive debt collection

practices." 15 U.S.C. §§ 1692(b) & (c).

   2.      Congress explained that the purpose of the Act was not only to eliminate abusive

debt collection practices, but also to "insure that those debt collectors who refrain from using

abusive debt collection practices are not competitively disadvantaged." Id. § 1692(e). After

determining that the existing consumer protection laws ·were inadequate. Id § l692(b), Congress

gave consumers a private cause of action against debt collectors who fail to comply with the

Act. Id. § 1692k.

                               JURISDICTION AND VENUE

   3.      The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

15 U.S.C. § 1692 et. seq. The Court has pendent jurisdiction over the State law claims in this

action pursuant to 28 U.S.C. § 1367(a).

   4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this is

where the Plaintiff resides, as well as where a substantial part of the events or omissions giving

rise to the claim occurred.

                                NATURE OF THE ACTION

   5.      Plaintiff brings this class action on behalf of a class of consumers under § 1692 et

seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt Collections

Practices Act ("FDCPA"), and

   6.      Plaintiff is seeking damages and declaratory relief.

                                           PARTIES

   7.      Plaintiff is a resident of the State of New York, County of Richmond.




                                              2
Case 1:21-cv-04500-BMC Document 1 Filed 08/10/21 Page 3 of 11 PageID #: 3




   8.      Defendant Pressler is a "debt collector" as the phrase is defined in 15 U.S.C.

§ 1692(a)(6) and used in the FDCPA, with an address for service at 7 Entin Road, Parsippany,

New Jersey 07054.

   9.      Upon information and belief, Defendant Pressler uses the mail, telephone, and

facsimile and regularly engages in business the principal purpose of which is to attempt to collect

debts alleged to be due another.

   10.     Defendant MCM is a "debt collector" as the phrase is defined in 15 U.S.C.

§ 1692(a)(6) and used in the FDCPA, with an address for service at c/o Corporation Service

Company 80 State Street, Albany, NY 12207.

   11.     Upon information and belief, Defendant MCM uses the mail, telephone, and

facsimile and regularly engages in business the principal purpose of which is to attempt to collect

debts alleged to be due another.

                                    CLASS ALLEGATIONS

   12.     Plaintiff brings this claim on behalf of the following case, pursuant to Fed. R. Civ.

P. 23(a) and 23(b)(3).

   13.     The Class consists of:

           a. all individual consumers with addresses in the State of New York;

           b. to whom Defendant Pressler sent an initial collection letter;

           c. on behalf of Defendant MCM;

           d. attempting to collect a consumer debt;

           e. where the letter does not identify any entity as the current creditor;

           f. which letter was sent on or after a date one (1) year prior to the filing of this

               action and on or before a date twenty-one (2l) days after the filing of this action.



                                              3
Case 1:21-cv-04500-BMC Document 1 Filed 08/10/21 Page 4 of 11 PageID #: 4




   14.      The identities of all class members are readily ascertainable from the records of

Defendants and those companies and entities on whose behalf they attempt to collect and/or

have purchased debts.

   15.      Excluded from the Plaintiff Class are the Defendants and all officers, members,

partners, managers, directors and employees of the Defendants and their respective immediate

families, and legal counsel for all parties to this action, and all members of their immediate

families.

   16.      There are questions of law and fact common to the Plaintiff Class, which common

issues predominate over any issues involving only individual class members. The principal issue

is whether the Defendant Pressler’s written communications to consumers, in the forms attached

as Exhibit A, violate 15 U.S.C. §§ l692e, l692f, and l692g.

   17.      The Plaintiff’s claims are typical of the class members, as all are based upon the same

facts and legal theories. The Plaintiff will fairly and adequately protect the interests of the

Plaintiff Class defined in this complaint. The Plaintiff has retained counsel with experience in

handling consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff

nor his attorneys have any interests, which might cause them not to vigorously pursue this action.

   18.      This action has been brought, and may properly be maintained, as a class action

pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

well-defined community interest in the litigation:

            a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

               that the Plaintiff Class defined above is so numerous that joinder of all members

               would be impractical.




                                               4
Case 1:21-cv-04500-BMC Document 1 Filed 08/10/21 Page 5 of 11 PageID #: 5




          b. Common Questions Predominate: Common questions of law and fact exist as

              to all members of the Plaintiff Class and those questions’ predominance over any

              questions or issues involving only individual class members. The principal issue

              is whether the Defendant Pressler’s written communications to consumers, in the

              forms attached as Exhibit A violate 15 U.S.C. § l692e.

          c. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

              The Plaintiff and all members of the Plaintiff Class have claims arising out of the

              Defendant Pressler’s common uniform course of conduct complained of herein.

          d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

              class members insofar as Plaintiff has no interests that are adverse to the absent

              class members. The Plaintiff is committed to vigorously litigating this matter.

              Plaintiff has also retained counsel experienced in handling consumer lawsuits,

              complex legal issues, and class actions. Neither the Plaintiff nor his counsel have

              any interests which might cause them not to vigorously pursue the instant class

              action lawsuit.

          e. Superiority: A class action is superior to the other available means for the fair

              and efficient adjudication of this controversy because individual joinder of all

              members would be impracticable. Class action treatment will permit a large

              number of similarly situated persons to prosecute their common claims in a single

              forum efficiently and without unnecessary duplication of effort and expense that

              individual actions would engender.

   19.    Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

is also appropriate in that the questions of law and fact common to members of the Plaintiff



                                             5
Case 1:21-cv-04500-BMC Document 1 Filed 08/10/21 Page 6 of 11 PageID #: 6




Class predominate over any questions affecting an individual member, and a class action is

superior to other available methods for the fair and efficient adjudication of the controversy.

   20.      Depending on the outcome of further investigation and discovery, Plaintiff may, at

the time of class certification motion, seek to certify a class(es) only as to particular issues

pursuant to Fed. R. Civ. P. 23(c)(4).


                                   FACTUAL ALLEGATIONS

   21.      Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

numbered above herein with the same force and effect as if the same were set forth at length

herein.

   22.      Prior to August 11, 2020, a debt obligation was allegedly created on a Home Depot

Consumer credit card. (hereinafter “Home Depot”).

   23.      The alleged debt arose out of transactions in which money, property, insurance or

services, which are the subject of the transaction, are primarily for personal, family or household

purposes.

   24.      The alleged Home Depot obligation is a “debt” as defined by 15 U.S.C. § 1692a(5).

   25.      MCM is a “creditor” as defined by 15 U.S.C. § 1692a(4).

   26.      Pressler is a “creditor” as defined by 15 U.S.C. § 1692a(4).

   27.      The Plaintiff is a “consumer” as defined by 15 U.S.C.§ 1692a (3).

   28.      Defendants collect and attempts to collect debts incurred or alleged to have been

incurred for personal, family or household purposes on behalf of themselves or other creditors

using the United States Postal Services, telephone and internet.

                           Violation – August 11, 2020 Collection Letter




                                              6
Case 1:21-cv-04500-BMC Document 1 Filed 08/10/21 Page 7 of 11 PageID #: 7




      29.   On or about August 11, 2020, Defendant Pressler on behalf of MCM, sent Plaintiff

an initial collection letter (the “Letter”) regarding the alleged Home Depot debt. (See Exhibit

A.)

      30.   Nowhere in the Letter is any entity identified as the current creditor of the alleged

debt.

      31.   Nowhere in the Letter is it stated to whom the debt is currently owed.

      32.   The Letter states “This is to notify you that on 10/28/2019 MIDLAND CREDIT

MANAGEMENT, INC. purchased your CITIBANK, N.A. (THE HOME DEPOT

CONSUMER), account number ending in 1124, which has now been placed with Pressler, Felt

& Warshaw, LLP for collection.”.

      33.   However, no person or entity is identified as the “current creditor”.

      34.   Stating that MCM “purchased your…. account” does not make it clear to the Plaintiff

if this party is the current creditor, or what exactly their role is in the collections process, other

than that they purchased the Home Depot account at some point.

      35.   Based on the Letter, Plaintiff did not know the identity of the current creditor.

      36.   It is deceptive not to clearly state who is the current creditor in a collection letter send

to a consumer.

      37.   The law requires that an initial collection letter must specifically and clearly state

who is the current creditor.

      38.   Defendants failed to provide the consumer with a proper initial communication letter

by failing to clearly identify the current creditor of the debt.

      39.   Due to Defendant’s actions, Plaintiff was confused.

      40.   Plaintiff was misled as to the status of the debt and to his rights.



                                                 7
  Case 1:21-cv-04500-BMC Document 1 Filed 08/10/21 Page 8 of 11 PageID #: 8




        41.     Defendant’s actions were false, deceptive, and/or misleading.

        42.     Plaintiff was concerned and confused by the Letter.

        43.     Plaintiff was therefore unable to evaluate his options of how to handle this debt.

        44.     Because of this, Plaintiff expended time, money, and effort in determining the proper

course of action.

        45.     In addition, Plaintiff suffered emotional harm due to Defendant’s improper acts.

        46.     These violations by Defendants were knowing, willful, negligent and/or intentional,

and Defendants did not maintain procedures reasonably adapted to avoid any such violations.

        47.     Defendant’s collection efforts with respect to this alleged debt from Plaintiff caused

Plaintiff to suffer concrete and particularized harm, inter alia, because the FDCPA provides Plaintiff

with the legally protected right to be not to be misled or treated unfairly with respect to any action

for the collection of any consumer debt.

        48.     Defendant’s deceptive, misleading and unfair representations with respect to its

collection efforts were material misrepresentations that affected and frustrated Plaintiff's ability to

intelligently respond to Defendant’s collection efforts because Plaintiff could not adequately

respond to Defendant’s demand for payment of this debt.

        49.     Defendant’s actions created an appreciable risk to Plaintiff of being unable to

properly respond or handle Defendant’s debt collection.

        50.     Plaintiff was confused and misled to his detriment by the statements in the dunning

letter, and relied on the contents of the letter to his detriment.

        51.     Plaintiff would have pursued a different course of action were it not for Defendant’s

statutory violations.




                                                    8
  Case 1:21-cv-04500-BMC Document 1 Filed 08/10/21 Page 9 of 11 PageID #: 9




       52.    As a result of Defendant’s deceptive, misleading and false debt collection practices,

Plaintiff has been damaged.

                                             COUNT I

VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §1692e
                               et seq.

       53.    Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

   above herein with the same force and effect as if the same were set forth at length herein.

       54.    Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

   violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

       55.    Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

   misleading representation or means in connection with the collection of any debt.

       56.    Defendants violated said section, as described above, by making a false, deceptive,

and misleading representations in violation of §§ 1692e and 1692e (10).

       57.    By reason thereof, Defendants are liable to Plaintiff for judgment that Defendant’s

   conduct violated Section 1692e et seq. of the FDCPA, and Plaintiff is entitled to actual damages,

   statutory damages, costs and attorneys’ fees.


                                  COUNT II
          VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                            15 U.S.C. §1692f et seq.

       58.    Plaintiff repeats the allegations above as if set forth here.

       59.    Alternatively, Defendant’s debt collection efforts attempted and/or directed towards

   the Plaintiff violated various provisions of the FDCPA, including but not limited to 15 U.S.C. §

   1692f.

       60.    Pursuant to 15 U.S.C. §1692f, a debt collector may not use any unfair or

   unconscionable means in connection with the collection of any debt.
                                                   9
Case 1:21-cv-04500-BMC Document 1 Filed 08/10/21 Page 10 of 11 PageID #: 10




      61.     Defendants violated this section, including § 1692f by failing to identify the current

  creditor pursuant to § 1692g.

      62.     By reason thereof, Defendants are liable to Plaintiff for judgment that Defendant’s

  conduct violated Section 1692f et seq. of the FDCPA, actual damages, statutory damages, costs

  and attorneys’ fees.

                                 COUNT III
         VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                           15 U.S.C. §1692g et seq.

      63.     Plaintiff repeats the allegations contained in the above paragraphs as if set forth here.

      64.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

  violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692g.

      65.     Pursuant to 15 U.S.C. § 1692g:

                 Within five days after the initial communication with a consumer in

                 connection with the collection of any debt, a debt collector shall… send the

                 consumer a written notice containing –…

                      (1) the amount of the debt;

                      (2) the name of the creditor to whom the debt is owed;

      66.     Defendants violated this section by failing to provide the proper notice required by

  §1692g in an initial collection letter.

      67.     By reason thereof, Defendants are liable to Plaintiff for judgment that Defendant’s

  conduct violated Section 1692g et seq. of the FDCPA, actual damages, statutory damages, costs

  and attorneys’ fees.

                                DEMAND FOR TRIAL BY JURY

      68.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

  a trial by jury on all issues so triable.
                                                 10
 Case 1:21-cv-04500-BMC Document 1 Filed 08/10/21 Page 11 of 11 PageID #: 11




                                      PRAYER FOR RELIEF

WHEREFORE, Plaintiff Oleg Amelko, individually and on behalf of all others similarly situated,

demands judgment from Defendants Pressler, Felt & Warshaw, LLP and Midland Credit

Management, Inc. as follows:


       1.      Declaring that this action is properly maintainable as a Class Action and certifying

   Plaintiff as Class representative, and Uri Horowitz, Esq. as Class Counsel;

       2.      Awarding Plaintiff and the Class statutory damages;

       3.      Awarding Plaintiff and the Class actual damages;

       4.      Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

   expenses;

       5.      Awarding pre-judgment interest and post-judgment interest; and

       6.      Awarding Plaintiff and the Class such other and further relief as this Court may deem

   just and proper.


       Dated: August 10, 2021                               Respectfully Submitted,

                                                            HOROWITZ LAW, PLLC

                                                            /s/ Uri Horowitz________
                                                            Uri Horowitz, Esq.
                                                            14441 70th Road
                                                            Flushing, NY 11367
                                                            Ph: 718-705-8700 ext. 126
                                                            Fax: 718-705-8705
                                                            uri@horowitzlawpllc.com
                                                            Counsel for Plaintiff




                                                11
